Case 1:16-cr-00801-GBD Document 181 Filed 08/31/21 Page 1 of1

  

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

ee yg TR SGRIOALI Ss hop g
UNITED STATES OF AMERICA, “2 arabe 1 202i !
a
-against- :
JASON RIVERA, : 16 Crim. 801-3 (GBD)
Defendant. :
eee .

GEORGE B. DANIELS, United States District Judge:
The violation of supervised release hearing is adjourned from September 1, 2021 to

September 15, 2021 at 10:30 a.m.

Dated: New York, New York
August 31, 2021
SO ORDERED.

GYOREH B. DANIELS
United States District Judge

 

 

 
